Title: John Adams to Franklin and John Jay, 27 March 1784
From: Adams, John
To: Franklin, Benjamin,Jay, John



Gentlemen
The Hague March 27. 1784

I have the Honour to inclose a Letter from Mr Edward Browne of Ostend and another from Mr De Berdt.— Mr Browne was introduced to me in London by Mr De Berdt, and appears to be an accomplished Person well acquainted with the Language Laws and Commerce of the Place where he is.— If your Excellencys judge proper, I should be obliged to you if you would transmit to Congress, Mr Brownes Letter and Mr De Berdts, for the Consideration of that Body.
With great

Their Excellencies Mr Franklin & Mr Jay.

